      Case 5:16-cr-00264-DNH Document 226 Filed 12/05/19 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
-----------------------------------

UNITED STATES OF AMERICA,

             -v-                              5:16-CR-264

CHRISTOPHER M. SWARTZ,

                           Defendant.

-----------------------------------

APPEARANCES:                                  OF COUNSEL:

HON. GRANT C. JAQUITH                         TAMARA THOMSON, ESQ.
United States Attorney for the                Ass't United States Attorney
   Northern District of New York
100 South Clinton Street, P.O. Box 7198
Syracuse, NY 13261

UNITED STATES DEPARTMENT                      JOHN N. KANE, JR., ESQ.
   OF JUSTICE - TAX DIVISION
Northern Criminal Enforcement Section
601 D Street NW, Room 7122
Washington, DC 20530

AKERMAN LLP                                   SCOTT M. KESSLER, ESQ.
Attorneys for Claimant Orienta
   Investors, LLC
666 Fifth Avenue, 20th Floor
New York, NY 10103

LAW OFFICES OF STEVEN L. KESSLER              STEVEN L. KESSLER, ESQ.
Attorneys for Claimant Tricia Swartz
747 Third Avenue, 20th Floor
New York, NY 10017

DAVID N. HURD
United States District Judge
       Case 5:16-cr-00264-DNH Document 226 Filed 12/05/19 Page 2 of 2




                                   ORDER STRIKING REPLY

       On November 25, 2019, Steven L. Kessler entered an appearance in this action on

behalf of Tricia Swartz, defendant's former spouse. Dkt. No. 221. Ms. Swartz purports to be

a fifty percent beneficiary of the Swartz Family Trust, a third-party claimant previously

dismissed from this action by the August 9 MDO. Id.; see also United States v. Swartz, 391

F. Supp. 3d 199 (N.D.N.Y. 2019). Ms. Swartz has filed a letter motion requesting, "on behalf

of the Trust," that the sale of Jreck Subs be delayed. Dkt. No. 222. The Court directed the

Government to respond to Ms. Swartz's filing. Dkt. No. 223. The Government timely

complied, Dkt. No. 224, and the issues raised in Ms. Swartz's filing are sub judice.

       On December 4, 2019, Ms. Swartz filed a letter that purports to reply to the

Government's responsive submission. Dkt. No. 225. This so-called "reply" rehashes various

assertions made in Ms. Swartz's opening brief, but also asserts several new arguments not

squarely presented in the initial filing; e.g., additional reasons why she has some form of

continued right to seek relief from, or to avoid the application of the legal principles governing

forfeiture set out in, the prior Memorandum–Decision & Order dismissing as defective the

third-party petitions of the Swartz Family Trust. Upon review of this "reply" filing, it is

       ORDERED that

       The Clerk of the Court shall STRIKE the filing (Dkt. No. 225) from the docket.

       IT IS SO ORDERED.



Dated: December 5, 2019
       Utica, New York.




                                                -2-
